COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



MARTIN W. COHEN,
  MARTIN W. COHEN & CO., AND NEHOC ADVISORS, INC.,
 
                           
  Appellants,
 
v.
 
FRED LOYA INSURANCE AGENCY, INC. AND LOYA
  INSURANCE COMPANY,
 
                           
  Appellees.


§
 
§
 
§
 
§
 
§
 
 §
 
§
 


 
No. 08-12-00238-CV
 
Appeal from the
 
County
  Court Number at Law #6
 
of El
  Paso County, Texas 
 
(TC# 2009-873) 
 



 
MEMORANDUM
 OPINION
            This
case is before the Court on our own motion to determine whether it should be
dismissed for lack of jurisdiction. 
Because there is no appealable order and for want of prosecution, we
will dismiss.
            The
Clerk of this Court notified Appellant that there did not appear to be an
appealable order and/or judgment, and that the Court therefore intended to
dismiss the appeal for lack of jurisdiction unless any party could show grounds
for continuing the appeal.  The letter
advised that unless any party could show grounds for continuing the appeal
within ten days from the date of the letter that the matter would be submitted
for dismissal.  The letter also advised
that the docketing statement needed to be filed within ten (10) days of the
date of the letter pursuant to Tex.R.App.P.
32.  No party responded to the letter and
no docketing statement has been prepared.
            A
second letter was sent to Appellant on July 19, 2012, advising that the filing
fee of $175.00 would need to be paid by August 8, 2012.  No filing fee has been paid as of that
date.  Appellant was advised that failure
to pay the required filing fee may result in dismissal of the case.
            Pursuant
to Tex.R.App.P. 42.3 (a), (b), and (c), we dismiss this case for lack of jurisdiction
and for want of prosecution.
 
 
August 22, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.